             Case 1:19-cv-01070 Document 1 Filed 04/16/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DAVID COLE,                                             )
46 Vienna Street                                        )
San Francisco, CA 94112                                 )
                                                        )
               Plaintiff,                               )
                                                        )
v.                                                      )            Case No. ____________
                                                        )
DR. WALTER G. COPAN, in his official capacity           )
as Director of the National Institute for Standards and )
Technology, AND THE NATIONAL                            )
INSTITUTE OF STANDARDS AND                              )
TECHNOLOGY                                              )
100 Bureau Drive, Stop 1070                             )
Gaithersburg, MD 20899-1070                             )
                                                        )
               Defendants.                              )



                         COMPLAINT FOR INJUNCTIVE RELIEF

       1. This is an action under the Freedom of Information Act (FOIA), 5 U.S.C. § 552, to

order the production of federal agency records including audio recordings of witness statements

from First Responders and other government officials and related records concerning emergency

responses on September 11, 2001 at the World Trade Center (WTC) in New York City.

Defendants have improperly withheld these requested records from Plaintiff Cole.

       2. This court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B).

       3. Venue is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

       4. Plaintiff, David Cole, a researcher and concerned citizen, is the requester of the records

which Defendants are now withholding.

       5. Plaintiff has requested this information for use in public education efforts on a matter

of national importance. Release of the requested records is in the public interest.


                                                 1
             Case 1:19-cv-01070 Document 1 Filed 04/16/19 Page 2 of 7



       6. Defendant National Institute of Standards and Technology (NIST) is an agency of the

United States. Defendant Dr. Walter G. Copan is Director of Defendant federal agency NIST.

Defendants have possession and control of the records that Plaintiff Cole requested.



COUNT I:       DEFENDANTS VIOLATED THE FOIA BY WITHOLDING AGENCY
               RECORDS ON THE BASIS OF A CLAIMED STATUTORY EXEMPTION
               THAT DOES NOT APPLY, ARBITRARILY AND CONTRARY TO LAW

       7. All of the foregoing paragraphs are incorporated herein by reference.

       8. On November 2, 2011, Plaintiff Cole filed a FOIA request with NIST which requested

the following records: “Audio recordings of interviews, and other records corresponding to

footnote #’s 368 through 389 seen on pages 163 and 164.” In his request Cole also stated “Please

see PDF pages 163 and 164 of this report” and Cole attached the relevant pages of NIST’s report,

NIST NCSTAR 1-8 “Federal Building and Fire Safety Investigation of the World Trade Center

Disaster – The Emergency Response Operations.” On November 4, 2011, NIST acknowledged

receipt of Cole’s FOIA request and assigned it FOIA Log #12-028.

       9. On November 30, 2011, NIST sent Cole correspondence stating that it was required to

send the requested records to an unidentified “outside entity” for a release determination because

NIST asserted it was not the “content owner” of the requested records.

       10. On June 12, 2012, NIST provided a final response to Cole’s FOIA request,

announcing that it was withholding all but one of its responsive records on the stated basis that a

statutory exemption applied. NIST asserted that:

               NIST is withholding eight (8) documents consisting of sixty-six (66)
       pages. These documents are currently exempt from disclosure under section (b)(3)
       of the FOIA, 5 U.S.C. § 552 (b)(3). Exemption (b)(3) permits an agency to
       withhold records in an agency's possession which are records that are "specifically
       exempted from disclosure by statute (other than 552 (b)), provided that such
       statute (A) requires that the matters be withheld from the public in such a manner

                                                 2
                Case 1:19-cv-01070 Document 1 Filed 04/16/19 Page 3 of 7



          as to leave no discretion on the issue, or (B) establishes particular criteria for
          withholding or refers to particular types of matters to be withheld."

                  The statute underlying the (b)(3) exemption in this case is the National
          Construction Safety Team (NCST) Act, 15 U.S.C. § 7301 et seq. Section 12 of the
          NCST Act (15 U.S.C. § 7311) provides that it applies to the activities of NIST in
          response to the attacks of September 11, 2011. Section 7(c) of the NCST Act (15
          U.S.C. § 7306(c)), exempts from disclosure, information received by NIST that is
          "voluntarily provided safety related information if that information is not directly
          related to the building failure being investigated and the Director finds that the
          disclosure of the information would inhibit the voluntary provision of that type of
          information." On January 26, 2010, the NIST Director determined that release of
          the withheld information might inhibit the voluntary provision of that type of
          information. Therefore, the information is exempt from disclosure under FOIA,
          and is being withheld in its entirety.

June 12, 2012 NIST Final Response Letter.

          11. On June 20, 2012, Cole filed an administrative appeal of NIST’s final determination

denying him access to all but one of the requested records.

          12. On June 21, 2012, NIST replied to Cole that his appeal document was incomplete

because it had not included a copy of his original FOIA request.

          13. On June 26, 2012, NIST acknowledged receipt of Cole’s perfected administrative

appeal.

          14. On April 16, 2013, NIST issued its decision denying Cole’s administrative appeal,

continuing to rely on the asserted statutory exemption for withholding all but one of the

requested records (with one exception noted infra in Count II regarding interview 1041704).

          15. The statutory exemption claimed by NIST as its basis for withholding (with the one

exception noted infra regarding interview 1041704) all but one of the requested records is not

applicable for a number of reasons including:

          a. The records requested are references in Chapter 1-8 of NIST’s report which deals with

the subject matter of emergency response, not an investigation of a building failure (which is



                                                     3
                Case 1:19-cv-01070 Document 1 Filed 04/16/19 Page 4 of 7



addressed in other NIST documents). Therefore, the asserted statutory exemption of 15 U.S.C. §

7306(c) is not applicable.

       b. On information and belief, based on reviews of other publicly available interviews of

9/11 First Responders, some if not all of the requested records, which are witness interviews,

disclose or report observations of sounds, sights, or effects of explosions, which information

would directly relate to the issue of the building failure (even if that were the topic of this NIST

report), and therefore the asserted statutory exemption of 15 U.S.C. § 7306(c) is not applicable.

       c. Because most if not all of the requested records are interviews provided by government

employees including police and fire officials to State agency officials, the asserted statutory

exemption of 15 U.S.C. § 7306(c) is not applicable.

       d. Because most if not all of the requested records are interviews provided by government

employees including police and fire officials who have a duty to disclose and report information

they have regarding a crime such as the 9/11 attacks and resulting effects, the asserted statutory

exemption of 15 U.S.C. § 7306(c), which applies only to “voluntary” disclosures is not

applicable.

       e. Even if the witness statements from the subject First Responders and other public

officials had been “voluntarily provided,” because these witnesses are police, fire, and other

government officials with a duty to report information regarding crimes, it was arbitrary for

Defendants to conclude that the release of these records would inhibit future disclosures from

such sources.

       16. Defendants have to date failed to produce to Plaintiff or allow Plaintiff access to the

above referenced withheld requested records.

       17. Plaintiff has a right of access to the requested information under 5 U.S.C. § 552(a)(3),



                                                  4
             Case 1:19-cv-01070 Document 1 Filed 04/16/19 Page 5 of 7



and there is no legal basis for Defendants’ denial of such access.



COUNT II:      DEFENDANTS VIOLATED THE FOIA BY WITHOLDING AGENCY
               RECORDS ON THE BASIS OF A CLAIMED PRIVACY EXEMPTION
               THAT DOES NOT APPLY, ARBITRARILY AND CONTRARY TO LAW,
               AND BY USE OF UNLAWFUL PROCEDURE


       18. All of the foregoing paragraphs are incorporated herein by reference.

       19. In NIST’s April 16, 2013 decision denying Cole’s appeal, NIST disclosed for the first

time that one responsive record, interview 1041704, had been omitted by “oversight” in the

Agency’s June 12, 2012 final response to Cole’s FOIA request and a decision had not been made

at that time by the Director of NIST as to the release or withholding of that record.

       20. However, NIST proceeded in its April 16, 2013 decision denying Cole’s appeal to

explain why that document should not be released and why it was denying an appeal by Cole

regarding that document even though Cole had never had an opportunity to respond to any

Agency articulated reason for withholding it and had not ever had the opportunity to file an

appeal of such withholding.

       21. NIST withheld this specific record without a formal decision to do so by the Director,

and without notice to Cole in a final response that this document was being withheld or the

rationale for such withholding, and then denied Cole’s anticipated appeal of such withholding

even though Cole had no opportunity to file such an appeal or to articulate his reasons why such

withholding was unjustified.

       22. Thus, Defendants denied Cole’s FOIA request in regard to this specific record,

interview 1041704, using an unlawful procedure.

       23. In addition to the use of the above referenced unlawful procedure by Defendants in



                                                 5
             Case 1:19-cv-01070 Document 1 Filed 04/16/19 Page 6 of 7



denying Cole access to requested record interview 1041704, Defendants, in NIST’s decision

denying Cole’s appeal (which was never allowed to be made regarding this specific record),

asserted a privacy exemption as a belatedly asserted justification for withholding this interview

1041704.

       24. On information and belief, based on a determination of the date of this interview

(believed to be included in the record name, i.e. 041704) and other records available to Plaintiff

Cole, this interview is likely an interview of a public official who witnessed sights, sounds,

and/or effects of explosions on 9/11 at the WTC.

       25. Because this witness is a government official who would have no reasonable

expectation of privacy in regard to what he witnessed in regard to a crime such as the attacks of

9/11, and because the information he likely disclosed includes the occurrence of explosions at

the WTC on 9/11, a matter of great public importance, the balance of privacy interests versus the

public interest in disclosure would weigh heavily in favor of disclosure and NIST’s decision to

the contrary was arbitrary and contrary to law.

       26. Further, because NIST has seen fit to keep this record secret from the public, the

disclosure of this record would be helpful in understanding the workings of the government,

including in this case decisions by government officials to withhold from the public evidence of

explosions at the WTC on 9/11.

       27. Defendants have yet to produce copies of this requested record to Plaintiff or

otherwise provide Plaintiff access to this requested record.

       28. Pursuant to 5 U.S.C. § 552(a)(6)(C)(i), because of Defendants’ failure to comply with

the applicable time limit provisions of 5 U.S.C. § 552(a)(6), Plaintiff is deemed to have

exhausted his administrative remedies in regard to his FOIA request for this record.



                                                  6
             Case 1:19-cv-01070 Document 1 Filed 04/16/19 Page 7 of 7



       29. Plaintiff has a right of access to the requested information under 5 U.S.C. § 552(a)(3),

and there is no legal basis for Defendants' denial of such access.

       WHEREFORE, Plaintiff requests this Court to:

       (1) Order Defendants to provide Plaintiff access to all records responsive to Plaintiff’s

FOIA request;

       (2) Order the prompt production of a Vaughn index for any records the Defendants

believe should be withheld;

       (3) Award to Plaintiff Cole, against Defendants, Plaintiff’s costs and reasonable

attorneys’ fees in this action, as provided in 5 U.S.C. § 552(a)(4)(E); and

       (4) Grant such other and further relief as the Court may deem just and proper.



                                      Respectfully submitted,

                                      /s/John M. Clifford
                                      John M. Clifford, #191866
                                      Clifford & Garde, LLP
                                      1850 M St., NW, Suite 1060
                                      Washington, D.C. 20036
                                      Tel. 202.280.6115
                                      E-mail: jclifford@cliffordgarde.com

                                      Mick G. Harrison, Esq.
                                      Pennsylvania Bar No. 65002
                                      U.S. Ct. of Appeals for the Dist. of Columbia Cir. #55038
                                      (Of counsel, application for admission pending)
                                      520 S. Walnut Street, #1147
                                      Bloomington, IN 47402
                                      Phone: 812-361-6220
                                      Fax: 812-233-3135
                                      E-mail: mickharrisonesq@gmail.com

                                      Counsel for Plaintiff


Dated: April 16, 2019

                                                 7
